DETAILED ACTION
 	Claims 1-17, 19-24, 26, 27, and 30 are pending. Claims 18, 25, 28 and 29 have been cancelled.
 	This action is in response to the Notice of Appeal filed 12/12/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Brown on 2/4/2021.
The application has been amended as follows: 
In the claims:
Claim 1, 
  	Lines 4-9, “a second pressure vessel configured for containing liquid fuel and having a second volume; a first conduit attached to a top of the first pressure vessel and a top of the second pressure vessel; and a second conduit separate from the first conduit and attached to the first pressure vessel and a bottom of the second pressure vessel;” 
has been changed to, 
- - one or more second pressure vessels configured for containing liquid fuel, one of the one or more second pressure vessels having a second volume;
	a first conduit attached to a top of the first pressure vessel and a top of each of the one or more second pressure vessels; and

Line 14, “and one” has been changed to - -and the one - -.
Claim 2, 
Line 3, “the second pressure vessel” has been changed to - -the one or more second pressure vessels - -,
Claim 9,
Line 2,3, “the bottom of the second pressure vessel” has been changed to - - the bottom of the one or more second pressure vessels- -,
Claim 20 line 2, “of second” has been changed to - -of- -,
Claim 21, 
Line 1-3, “the first conduit comprises a plurality of first conduits between the top of the first tank and the tops of each of the plurality of second pressure vessels.” 
has been changed to 
- - the first conduit connects the top of the first pressure vessel and the tops of each of the plurality of pressure vessels. - -,
Claim 22,
line 2, “of second” has been changed to - -of- -,
Claim 23,
line 2, “of second” has been changed to - -of- -,
Claim 24,
Line 2, “the second pressure vessel” has been changed to - -the plurality of pressure vessels - -,
Claim 26,


The reason for the changes are to overcome the 112 issues and the claim and overcome the reference to Kelada.


Allowable Subject Matter
Claims 1-17, 19-24, 26, 27 and 30 are allowed. 

	 			Response to Arguments
Applicant’s arguments are persuasive. 

							Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart 571-272-2712 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CRAIG J PRICE/ 
Primary Examiner, Art Unit 3753